This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. 33,306

 5 ASHLEY QUINTANA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Christina Argyres, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Vicki W. Zelle, Assistant Appellate Public Defender
13 Albuquerque, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.
 1   {1}   Defendant appeals following the district court’s affirmance of the metropolitan

 2 court’s decision that there was reasonable suspicion to support Defendant’s stop for

 3 failure to signal in violation of NMSA 1978, Section 66-7-325(A) (1978). This Court

 4 issued a calendar notice proposing to affirm on the grounds that our Supreme Court’s

 5 opinion in State v. Hubble, 2009-NMSC-014, 146 N.M. 70, 206 P.3d 579, supported

 6 a determination that reasonable suspicion of a violation of Section 66-7-325 existed

 7 because there was a “reasonable possibility that other traffic may be affected” by

 8 Defendant’s failure to signal prior to turning. Defendant has filed a memorandum in

 9 opposition, which this Court has duly considered. In light of Hubble, we are

10 unpersuaded by Defendant’s arguments and therefore we affirm.

11   {2}   In this Court’s calendar notice, we proposed to adopt the memorandum opinion

12 of the district court as our own. [CN 2] Defendant argues, in response, that the district

13 court’s interpretation of Hubble is “flawed, extending the scope of Hubble’s reasoning

14 far beyond that which is justified.” [MIO 9] Defendant attempts to distinguish the

15 facts of Hubble from the present case by pointing out that, there, the officer passed the

16 car at a T-intersection where the defendant waited without signaling, whereas, here,

17 the officer was driving towards Defendant when Defendant removed herself as

18 oncoming traffic by turning right. [MIO 5] Thus, Defendant relies on the fact that,

19 unlike in Hubble, the officer’s vehicle never crossed paths with Defendant’s vehicle.


                                               2
 1 [MIO 5-6] This distinction relies on an interpretation of Section 66-7-325 that is much

 2 more narrow than Hubble supports. In Hubble, the Supreme Court noted that Section

 3 66-7-325 was intended to have a broad reach such that

 4 that the purpose of the statute was not only to avoid potential hazards, but to alert

 5 other traffic to your intentions before you act, thereby, providing other drivers with

 6 “ample decision-making time in their interactions with drivers who intend to change

 7 directions.” 2009-NMSC-014, ¶ 20. While Defendant contends that her turning right

 8 and away from oncoming traffic precluded there being any reasonable possibility that

 9 she may have affected the officer [MIO 16], it is her failure to provide oncoming

10 traffic with any indication of her intention to either go straight, turn right, or turn left

11 that constitutes a violation of Section 66-7-325. Thus, to the extent there was a

12 reasonable possibility that the officer may have been surprised by Defendant’s

13 movement, we conclude that there was reasonable suspicion to support a violation of

14 Section 66-7-325.

15   {3}   Furthermore, to the extent Defendant contends that, unlike Hubble, there was

16 no reason that the officer would have considered switching lanes if Defendant had

17 signaled or slowing down to accommodate Defendant’s change in direction [MIO 16],

18 Defendant is arguing that her action did not actually affect other traffic. As our

19 Supreme Court stated in Hubble, “[t]he State [is] not required to prove that [the


                                                3
 1 officer] could have been affected, that he was affected, or that [the d]efendant’s turn

 2 presented a potential hazard; the statute only requires that the surrounding facts

 3 establish that there was a reasonable possibility that he may have been affected.” Id.

 4 ¶ 20. Accordingly, to the extent Defendant argues that the officer was not or could not

 5 have been affected, we conclude that this argument is unavailing.

 6   {4}   Finally, Defendant contends that we should reverse the denial of her motion to

 7 suppress, finding greater protection under Article II, Section 10 of the New Mexico

 8 Constitution. [MIO 18] Specifically, Defendant argues that we should require a

 9 “higher threshold of persuasiveness” in determining what facts are necessary to

10 constitute reasonable suspicion. [MIO 18] We agree with Defendant that Article II,

11 Section 10 of the New Mexico Constitution has been interpreted more broadly than

12 its federal counterpart. See State v. Paul T., 1999-NMSC-037, ¶ 13, 128 N.M. 360,

13 993 P.2d 74 (recognizing that “there is established precedent interpreting Article II,

14 Section 10 more broadly than its federal counterpart”). However, Defendant has failed

15 to develop this argument by articulating any rationale for interpreting the phrase

16 “reasonable suspicion” more stringently under the New Mexico Constitution than

17 under the federal constitution or by explaining how our analysis should differ under

18 the state constitution so as to afford her heightened protection. See State v. Garcia,

19 2002-NMCA-050, ¶ 9, 132 N.M. 180, 45 P.3d 900 (recognizing that even though the


                                              4
 1 defendant argued that the search was unconstitutional under the New Mexico

 2 Constitution, he failed to explain how the Court’s analysis should differ under the

 3 state constitution and therefore, for purposes of the opinion, the Court would “assume,

 4 without deciding, that the analysis is the same under both [the state and federal]

 5 constitutions”). Therefore, we decline to broaden our analysis to consider whether the

 6 definition of reasonable suspicion might be more stringent under Article II, Section

 7 10 of the New Mexico Constitution. See State v. Walters, 1997-NMCA-013, ¶ 9, 123

 8 N.M. 88, 934 P.2d 282 (refusing to consider the defendant’s assertion that “he was

 9 subjected to an unreasonable seizure under both the state and federal constitutions,

10 [because] he advance[d] no separate analysis under the New Mexico Constitution, nor

11 d[id] he argue that the state constitution afford [ed] any greater protection in this

12 respect than the United States Constitution”).

13   {5}   For the reasons stated above and in this Court’s notice of proposed disposition,

14 we affirm.

15   {6}   IT IS SO ORDERED.



16                                                 _______________________________
17                                                 M. MONICA ZAMORA, Judge

18 WE CONCUR:




                                               5
1 __________________________________
2 MICHAEL D. BUSTAMANTE, Judge


3 __________________________________
4 JAMES J. WECHSLER, Judge




                                  6